In the Supreme Court of Georgia



                                     Decided:    October 6, 2014

   S14Y0692. IN THE MATTER OF LAXAVIER P. REDDICK-HOOD.

      PER CURIAM.

      This disciplinary matter is before the Court on the Report and

Recommendation of the Review Panel, recommending that Laxavier P. Reddick-

Hood (State Bar No. 597285) be suspended based upon her failure to pay a

client’s medical bills from settlement funds, her provision of misinformation to

the client and the Bar regarding the payments, and her agreement to pay the

client $3,000 in exchange for the client’s agreement to drop the grievance. The

Review Panel rejected the recommendation of the special master, Bryan Cavan,

that Reddick-Hood be suspended for at least three years, and instead

recommends that Reddick-Hood be suspended for three months. The State Bar

and Reddick have each filed exceptions to the Review Panel’s report. After

careful consideration of the record, we conclude that the special master’s

recommendation for a substantial suspension is the most appropriate and agree

that a three-year suspension is the proper sanction in this matter.
      Following the filing of a Formal Complaint and appointment of the special

master, Reddick-Hood filed a petition for voluntary discipline seeking a Review

Panel reprimand. The special master rejected the petition and directed Reddick-

Hood to file an answer within 15 days. Reddick-Hood failed to timely file her

answer, and the special master subsequently entered judgment of default.

      The special master held an evidentiary hearing on the recommendation of

discipline. The facts as deemed admitted by the judgment of default and as

largely admitted by Reddick-Hood in the evidentiary hearing, show that

Reddick-Hood, who was admitted to the Bar in 1988, represented a client in a

personal injury action and settled the case in May 2010. Reddick-Hood

deposited the settlement check in her trust account, paid the client her share, and

paid herself attorney fees. Reddick-Hood, however, failed to pay four medical

providers a total of $2,750 as the settlement required. In March 2011, the client

inquired about the payments to the medical providers, and Reddick-Hood falsely

told her the providers had been paid. Reddick-Hood told her client that she

would retrieve her files and would forward to the client the copies of the letters

and checks sent to the medical providers. Reddick-Hood, however, failed to

communicate further with the client or to send the documentation as promised.

                                         2
After the client filed her grievance in June 2011 and the State Bar began its

inquiry, Reddick-Hood falsely told the State Bar she had paid the medical

providers. During the time that Reddick-Hood should have been holding the

client’s funds to pay $2,750 to the medical providers, Reddick-Hood’s trust

account balance was less than $2,750. Reddick-Hood finally completed the

payments to the providers in August 2011, more than a year after she had

received the settlement funds. In September 2011, Reddick-Hood offered her

client $3,000 to withdraw the grievance.

      Based upon this conduct, the special master correctly determined that

Reddick-Hood violated Rules 1.3, 1.4, 1.15 (I) (b)1, 1.15 (II) (b), 8.1, 8.4 (a) (4),

and 9.2, of the Georgia Rules of Professional Conduct found in Bar Rule 4-102

(d). The maximum sanction for a violation of Rules 1.3, 1.15 (I) (b), 1.15 (II)

(b), 8.1, 8.4, and 9.2 is disbarment; the maximum sanction for a violation of

Rule 1.4 is a public reprimand. The special master also recognized that

Reddick-Hood was involved in prior disciplinary actions, which resulted in two

prior private reprimands in 2011, and noted the applicability of Rule 4-103,



      1
          Now Rule 1.15 (I) (c).
                                         3
which provides that a finding of a third or subsequent disciplinary infraction

shall, in and of itself, constitute discretionary grounds for suspension or

disbarment.

      As mitigating factors, the special master found that Reddick-Hood has

shown remorse and admitted her wrongdoings and has paid the medical

providers in full, that the client has been made whole, that Reddick-Hood has

taken steps to correctly handle her trust account through the Bar’s Law Practice

Management Program, that personal and emotional factors may have contributed

to Reddick-Hood’s behavior, that she sought and continues to receive

counseling, and that the events giving rising to the prior disciplinary sanctions

arose during the period she was seeking counseling. The special master

concluded that the facts and circumstances were similar to those in In the Matter

of Favors, 283 Ga. 588 (662 SE2d 119) (2008) (accepting voluntary petition and

imposing three-year suspension for failure to pay third party out of settlement

funds and for misrepresentation to client and Bar about payment). He thus

recommended that Reddick-Hood be suspended for a period of at least three

years, with conditions upon reinstatement.

      The Review Panel adopted the special master’s findings of fact and

                                        4
conclusions of law, but found the mitigating circumstances more compelling and

recommended a suspension of only three months. Reddick-Hood and the State

Bar both filed exceptions.      Reddick-Hood asks the Court to accept the

recommendation of a three-month suspension, but also continues to seek to

challenge the underlying facts, asserts that the Review Panel erred in not

considering her community and Bar-related service as part of the mitigating

factors, contends that she was denied due process because the Formal Complaint

contained charges not contained in the Notice of Investigation, and argues that

the special master lacked the authority to require her to file an answer after she

had filed a petition for voluntary discipline.

      It is clear that the special master and the Review Panel gave appropriate

consideration to mitigating factors, but having reviewed the record, we do not

find that Reddick-Hood’s community and Bar-related service, while admirable,

substantially outweigh the serious misconduct in this matter. Additionally,

Reddick-Hood’s procedural arguments are without merit, see In the Matter of

Henley, 271 Ga. 21, 22 (3) (518 SE2d 418) (1999) (full protections of

constitutional due process do not attach until filing of formal complaint), Rule

227 (4) (special master’s decision to reject petition for voluntary discipline is

                                        5
not subject to review and requires that disciplinary case shall proceed as

provided by rules), and Rule 4-210 (broad authority of special master).

      Having considered the voluminous record, the history of prior disciplinary

infractions, and the seriousness of the misconduct, see generally In the Matter

of Friedman, 270 Ga. 5, 6 (505 SE2d 727) (1998) (noting this Court's “little

tolerance for a lawyer who lies during disciplinary proceedings or engages in

conduct involving dishonesty, fraud, deceit or misrepresentation”), as well as the

mitigating factors, the Court concludes that the special master’s

recommendation best fulfills the purposes of lawyer discipline to protect the

public from attorney misconduct and to promote public confidence in the legal

profession. See generally, In the Matter of Ortman, 289 Ga. 130, 130-131 (709

SE2d 784) (2011).

      Accordingly, it is hereby ordered that Laxavier P. Reddick-Hood be

suspended from the practice of law for three years, with reinstatement

conditioned on Reddick-Hood’s continued and successful participation in the

Law Practice Management Program, on her continued participation in

counseling, and on her providing a detailed, written evaluation of a licensed

psychologist or psychiatrist certifying that she is fit to practice law and is

                                        6
mentally competent. Reddick-Hood is reminded of her duties under Rule 4-219

(c).

       At the conclusion of the suspension imposed in this matter, if Reddick-

Hood wishes to seek reinstatement, she must submit a petition for reinstatement

to the Review Panel showing compliance with the conditions for reinstatement

imposed in connection with the suspension. Upon receipt of the Petition for

Reinstatement, the Review Panel will review it and any objections filed by the

State Bar’s Office of General Counsel, and will make a recommendation to the

Supreme Court. Thereafter this Court will issue an order granting or denying

reinstatement.

       Three-year suspension with conditions. All the Justices concur, except

Benham and Melton, JJ., who dissent.




                                       7
   S14Y0692. IN THE MATTER OF LAXAVIER P. REDDICK-HOOD.



      BENHAM, Justice, dissenting.

      I respectfully disagree with the majority's opinion because I believe a

three-year suspension is too harsh in this case. Here, the special master found

mitigating circumstances inasmuch as Reddick-Hood showed remorse, paid the

medical providers, and made her client whole. In addition, Reddick-Hood is

receiving counseling and will be submitting to special conditions. Given these

circumstances, I believe a two-year suspension is a more appropriate sanction.

See In the Matter of Shelfer, 278 Ga. 55 (597 SE2d 365) (2004) (Court imposed

a two-year suspension for an attorney who stole over $100,000 from his client

over two years); In re Champion, 275 Ga. 140 (562 SE2d 179) (2002) (attorney

who converted client funds to her own use and initially lied to State Bar about

doing so given 12–month suspension with conditions for reinstatement).

      I am authorized to state that Justice Melton joins in this dissent.